Exhibit 10.26

INDEMNIFICATION AGREEMENT

This Agreement, made and entered into this      day of July 2008 (“Agreement”),
by and among CC Media Holdings, Inc. (the “Company”), a Delaware corporation,
Clear Channel Communications, Inc., a Texas corporation (“Opco”, and together
with the Company, the “Clear Channel Companies” and each a “Clear Channel
Company”), and                                                   (“Indemnitee”):

WHEREAS, in light of the litigation costs and risks to directors resulting from
their service to companies, and the desire of the Clear Channel Companies to
attract and retain qualified individuals to serve as directors, it is
reasonable, prudent and necessary for each of the Clear Channel Companies to
indemnify and advance expenses on behalf of its directors to the extent
permitted by applicable law so that they will serve or continue to serve the
Clear Channel Companies free from undue concern regarding such risks;

WHEREAS, the Clear Channel Companies have requested that Indemnitee serve or
continue to serve as a director of each of the Clear Channel Companies and may
have requested or may in the future request that Indemnitee serve one or more
Clear Channel Entities (as hereinafter defined) as a director or in other
capacities;

WHEREAS, Indemnitee is willing to serve as a director of each of the Clear
Channel Companies on the condition that he be so indemnified; and

WHEREAS, Indemnitee may have certain rights to indemnification, advancement of
expenses and/or insurance provided by the Designating Stockholders (as
hereinafter defined) (or their affiliates), which Indemnitee, the Clear Channel
Companies and the Designating Stockholders (or their affiliates) intend to be
secondary to the primary obligation of the Clear Channel Companies to indemnify
Indemnitee as provided herein, with the Clear Channel Companies’ acknowledgement
of and agreement to the foregoing being a material condition to Indemnitee’s
willingness to serve as a director of each of the Clear Channel Companies;

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Clear Channel Companies and Indemnitee do hereby covenant and agree
as follows:

 

1. Services by Indemnitee. Indemnitee agrees to serve as a director of each of
the Clear Channel Companies. Indemnitee may at any time and for any reason
resign from such position (subject to any contractual obligation under any other
agreement or any obligation imposed by operation of law).

 

2.

Indemnification - General. On the terms and subject to the conditions of this
Agreement, the Clear Channel Companies shall indemnify Indemnitee with respect
to, and hold Indemnitee harmless from and against, liabilities, losses, costs,
Expenses (as hereinafter defined) and other matters that may result from or
arise in connection with Indemnitee’s Corporate Status (as hereinafter defined)
and shall advance Expenses to Indemnitee, to the fullest extent permitted by
applicable law. The indemnification obligations of the Clear Channel Companies
under this Agreement (a) are joint and several obligations of each Clear Channel
Company, (b) shall continue after such time as Indemnitee ceases to serve as a
director of the Clear Channel

 

1



--------------------------------------------------------------------------------

 

Companies or in any other Corporate Status, and (c) include, without limitation,
claims for monetary damages against Indemnitee in respect of any alleged breach
of fiduciary duty, to the fullest extent permitted under applicable law
(including, if applicable, Section 145 of the Delaware General Corporation Law)
as in existence on the date hereof and as amended from time to time.

 

3. Proceedings Other Than Proceedings by or in the Right of the Clear Channel
Companies. If by reason of Indemnitee’s Corporate Status Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding (as
hereinafter defined) other than a Proceeding by or in the right of any of the
Clear Channel Companies to procure a judgment in its favor, the Clear Channel
Companies shall indemnify Indemnitee with respect to, and hold Indemnitee
harmless from and against, all Expenses, liabilities, judgments, penalties,
fines and amounts paid in settlement (including all interest, assessments and
other charges paid or payable in connection with or in respect of such
liabilities, judgments, penalties, fines and amounts paid in settlement)
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection with
such Proceeding or any claim, issue or matter therein, if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the applicable Clear Channel Company and, with
respect to any criminal Proceeding, had no reasonable cause to believe
Indemnitee’s conduct was unlawful.

 

4. Proceedings by or in the Right of the Clear Channel Companies. If by reason
of Indemnitee’s Corporate Status Indemnitee is, or is threatened to be made, a
party to or a participant in any Proceeding by or in the right of any of the
Clear Channel Companies to procure a judgment in its favor, the Clear Channel
Companies shall indemnify Indemnitee with respect to, and hold Indemnitee
harmless from and against, all Expenses reasonably incurred by Indemnitee or on
behalf of Indemnitee in connection with such Proceeding if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the applicable Clear Channel Company;
provided, however, that indemnification against such Expenses shall be made in
respect of any claim, issue or matter in such Proceeding as to which Indemnitee
shall have been adjudged by a court of competent jurisdiction to be liable to
the applicable Clear Channel Company only if (and only to the extent that) the
Court of Chancery of the State of Delaware or the court in which such Proceeding
shall have been brought or is pending shall determine that despite such
adjudication of liability and in light of all circumstances such indemnification
may be made.

 

5. Mandatory Indemnification in Case of Successful Defense. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of Indemnitee’s Corporate Status, a party to (or a participant in) and is
successful, on the merits or otherwise, in defense of any Proceeding (including,
without limitation, any Proceeding brought by or in the right of any Clear
Channel Company), the Clear Channel Companies shall indemnify Indemnitee with
respect to, and hold Indemnitee harmless from and against, all Expenses
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection
therewith. If Indemnitee is not wholly successful in defense of such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Clear Channel Companies
will indemnify Indemnitee against all Expenses reasonably incurred by Indemnitee
or on behalf of Indemnitee in connection with each successfully resolved claim,
issue or matter. For purposes of this Section 5 and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, on substantive or procedural grounds, shall be deemed
to be a successful result as to such claim, issue or matter.

 

2



--------------------------------------------------------------------------------

6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement or otherwise to indemnification by the Clear Channel Companies
for some or a portion of the Expenses, liabilities, judgments, penalties, fines
and amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such liabilities,
judgments, penalties, fines and amounts paid in settlement) incurred by
Indemnitee or on behalf of Indemnitee in connection with a Proceeding or any
claim, issue or matter therein, but not, however, for the total amount thereof,
the Clear Channel Companies shall indemnify Indemnitee for that portion thereof
to which Indemnitee is entitled.

 

7. Indemnification for Additional Expenses Incurred to Secure Recovery or as
Witness.

 

  a. The Clear Channel Companies will indemnify Indemnitee with respect to, and
hold Indemnitee harmless from and against, any and all Expenses and, if
requested by Indemnitee, will (within twenty (20) calendar days of such request)
advance such Expenses to Indemnitee, which are reasonably incurred by Indemnitee
in connection with any action brought by Indemnitee for (i) indemnification or
advance payment of Expenses by the Clear Channel Companies under this Agreement,
any other agreement, the Certificate of Incorporation or By-laws of the
applicable Clear Channel Company as now or hereafter in effect; or (ii) recovery
under any director and officer liability insurance policies maintained by any
Clear Channel Entity to the fullest extent permitted by law.

 

  b. To the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness in any Proceeding to which Indemnitee is not a party, the
Clear Channel Companies will indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, and the Clear Channel Companies will
advance, all Expenses reasonably incurred by Indemnitee or on behalf of
Indemnitee in connection therewith.

 

8. Advancement of Expenses.

 

  a. The Clear Channel Companies shall advance all Expenses reasonably incurred
by or on behalf of Indemnitee in connection with the investigation, defense,
settlement or appeal of any Proceeding within twenty (20) calendar days after
the receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Such advances shall, in all events, be
(i) unsecured and interest free; and (ii) made without regard to Indemnitee’s
ability to repay the advances.

 

  b. To obtain advancement of Expenses under this Agreement, Indemnitee shall
submit to the Company a written request for advancement of Expenses and, to the
extent required by applicable law, an unsecured written undertaking by or on
behalf of Indemnitee to repay any Expenses advanced if it shall ultimately be
determined that Indemnitee is not entitled to be indemnified against such
Expenses. Upon submission of such request for advancement of Expenses and
unsecured written undertaking, Indemnitee shall be entitled to advancement of
Expenses as provided in this Section 8, and such advancement of Expenses shall
continue until such time (if any) as there is a final judicial determination
that Indemnitee is not entitled to indemnification.

 

3



--------------------------------------------------------------------------------

9. Certain Agreements Related to Indemnification.

 

  a. To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request for indemnification at such time as determined by
Indemnitee in Indemnitee’s sole discretion.

 

  b. At any time after submission by Indemnitee of a request for indemnification
pursuant to Section 9(a), either the Company or Indemnitee may petition the
Court of Chancery of the State of Delaware for resolution of any objection to
such request which may be made by the Company. The Clear Channel Companies will
pay any and all Expenses reasonably incurred in connection with the
investigation and resolution of such issues.

 

  c. Indemnitee shall have the sole right and obligation to control the defense
or conduct of any claim or Proceeding with respect to Indemnitee. Indemnitee
will not compromise or settle any claim or Proceeding, release any claim, or
make any admission of fact, law, liability or damages with respect to any losses
for which indemnification is sought hereunder without the prior written consent
of applicable Clear Channel Company, which consent shall not be unreasonably
withheld. None of the Clear Channel Companies will, with respect to any person
or entity, settle any claim or Proceeding, release any claim, or make any
admission of fact, law or liability or damages, or assign, pledge or permit any
subrogation with respect to the foregoing, or permit any Clear Channel Entity to
do any of the foregoing, to the extent such settlement, release, admission,
assignment, pledge or subrogation in any way adversely affects Indemnitee or
directly or indirectly imposes any expense, liability, damages, debt, obligation
or judgment on Indemnitee.

 

  d.

The parties intend and agree that, to the extent permitted by law, in connection
with any determination with respect to entitlement to indemnification hereunder:
(i) it will be presumed that Indemnitee is entitled to indemnification under
this Agreement, and that the Clear Channel Entities or any other person or
entity challenging such right will have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption; (ii) the termination of any
action, suit or proceeding by judgment, order, settlement, conviction, or upon a
plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the applicable Clear Channel Entity, and, with respect to any criminal action or
proceeding, had reasonable cause to believe that Indemnitee’s conduct was
unlawful; (iii) Indemnitee will be deemed to have acted in good faith if
Indemnitee’s action is based on the records or books of account of the
applicable Clear Channel Entity, including financial statements, or on
information supplied to Indemnitee by the officers, employees, or committees of
the board of directors of the applicable Clear Channel Entity, or on the advice
of legal counsel for the applicable Clear Channel Entity or on information or
records given in reports made to the applicable Clear Channel Entity by an
independent certified public accountant or by an appraiser or other expert or
advisor selected by the applicable Clear Channel Entity; and (iv) the knowledge
and/or actions, or failure to act, of any director,

 

4



--------------------------------------------------------------------------------

 

officer, agent or employee of any of the Clear Channel Entities or relevant
enterprises will not be imputed to Indemnitee in a manner that limits or
otherwise adversely affects Indemnitee’s rights hereunder. The provisions of
this clause (d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.

 

  e. Indemnitee agrees to notify the Company promptly upon being served with any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder; provided, however,
that any failure of Indemnitee to so notify the Company will not relieve the
Clear Channel Companies of any obligation which they may have to Indemnitee
under this Agreement or otherwise. If at the time of receipt of any such request
for indemnification or notice the Clear Channel Companies have director and
officer insurance policies in effect, the Clear Channel Companies will promptly
notify the relevant insurers in accordance with the procedures and requirements
of such policies.

 

10. Other Rights of Recovery; Insurance; Subrogation, etc.

 

  a. The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, under the
Clear Channel Entities’ Certificates of Incorporation or By-Laws, or under any
other agreement, vote of stockholders or resolution of directors of any Clear
Channel Entity, or otherwise. Indemnitee’s rights under this Agreement are
present contractual rights that fully vest upon Indemnitee’s first service as a
director or officer of any of the Clear Channel Companies. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in Indemnitee’s Corporate Status prior to
such amendment, alteration or repeal. To the extent that a change in the General
Corporation Law of the State of Delaware (or other applicable law), whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Clear Channel Entities’
Certificates of Incorporation or By-Laws and this Agreement, it is the intent of
the parties hereto that Indemnitee enjoy by this Agreement the greater benefits
so afforded by such change. No right or remedy herein conferred is intended to
be exclusive of any other right or remedy, and every other right and remedy
shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.

 

  b. To the extent that any of the Clear Channel Entities maintains an insurance
policy or policies providing liability insurance for directors, officers,
employees, fiduciaries, representatives, partners or agents of any Clear Channel
Entity, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
director, officer, employee, fiduciary, representative, partner or agent insured
under such policy or policies.

 

5



--------------------------------------------------------------------------------

  c. In the event of any payment by a Clear Channel Company under this
Agreement, such Clear Channel Company shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee against any other Clear
Channel Entity, and Indemnitee hereby agrees, as a condition to obtaining any
advancement or indemnification from the Clear Channel Companies, to assign all
of Indemnitee’s rights to obtain from such other Clear Channel Entity such
amounts to the extent that they have been paid to or for the benefit of
Indemnitee as advancement or indemnification under this Agreement and are
adequate to indemnify Indemnitee with respect to the costs, Expenses or other
items to the full extent that Indemnitee is entitled to indemnification or other
payment hereunder; and Indemnitee will (upon request by the Company) execute all
papers required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
or enforce such rights.

 

  d. Each of the Clear Channel Companies hereby unconditionally and irrevocably
waives, relinquishes and releases, and covenants and agrees not to exercise (and
to cause each of the other Clear Channel Entities not to exercise), any rights
that such Clear Channel Company may now have or hereafter acquire against any
Designating Stockholder (or former Designating Stockholder) or Indemnitee that
arise from or relate to the existence, payment, performance or enforcement of
the Clear Channel Companies’ obligations under this Agreement or under any other
indemnification agreement (whether pursuant to contract, bylaws or charter),
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Indemnitee against any Designating Stockholder (or former
Designating Stockholder) or Indemnitee, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from any Designating
Stockholder (or former Designating Stockholder) or Indemnitee, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right.

 

  e.

The Clear Channel Companies shall not be liable under this Agreement to pay or
advance to Indemnitee any amounts otherwise indemnifiable hereunder if and to
the extent that Indemnitee has otherwise actually received such payment under
any insurance policy, contract, agreement or otherwise; provided, however, that
(i) the Clear Channel Companies hereby agree that they are the indemnitors of
first resort (i.e., their obligations to Indemnitee under this Agreement are
primary and any obligation of any Designating Stockholder (or any affiliate
thereof) to provide advancement or indemnification for the same Expenses,
liabilities, judgments, penalties, fines and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, liabilities, judgments,
penalties, fines and amounts paid in settlement) incurred by Indemnitee are
secondary), and (ii) if any Designating Stockholder (or any affiliate thereof
other than a Clear Channel Entity) pays or causes to be paid, for any reason,
any amounts otherwise indemnifiable hereunder or under any other indemnification
agreement (whether pursuant to contract, bylaws or charter) with any director or
officer of any Clear Channel Company, then (x) such Designating Stockholder (or
such affiliate, as the case may be) shall be fully subrogated to all rights of
Indemnitee with respect to such payment and (y) the Clear Channel Companies
shall reimburse such Designating Stockholder (or such other affiliate) for the
payments actually made. The Clear Channel Companies shall take any and all
actions as may

 

6



--------------------------------------------------------------------------------

 

reasonably be requested by Indemnitee or any Designating Stockholder to cause
director and officer liability insurance policies maintained by the Clear
Channel Companies, and those maintained by any other applicable Clear Channel
Entity, to be paid and exhausted to cover any Expenses, liabilities, judgments,
penalties, fines and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses, liabilities, judgments, penalties, fines and amounts paid in
settlement) that could be subject to indemnification hereunder before claims are
made with respect to such matters under any director and officer liability
insurance policies that may be maintained by any Designating Stockholder or any
of their affiliates (other than affiliates that are Clear Channel Entities or
subsidiaries thereof), it being understood and agreed that it is the intent of
the parties that any such policies maintained by any Designating Stockholder or
any of such other affiliates would be called upon to provide excess insurance
coverage only to the extent of any failure of any liability insurance policies
maintained by the Clear Channel Entities to make payment of any amounts for
which coverage is also available under any liability insurance policies
maintained by any Designating Stockholder or any of their affiliates (other than
affiliates that are Clear Channel Entities or subsidiaries thereof).

 

  f. The Clear Channel Companies’ obligation to indemnify or advance Expenses
hereunder to Indemnitee in respect of or relating to Indemnitee’s service at the
request of any of the Clear Channel Companies as a director, officer, employee,
fiduciary, representative, partner or agent of any other Clear Channel Entity
shall be reduced by any amount Indemnitee has actually received as payment of
indemnification or advancement of Expenses from such other Clear Channel Entity,
except to the extent that such indemnification payments and advance payment of
Expenses when taken together with any such amount actually received from other
Clear Channel Entities or under director and officer insurance policies
maintained by one or more Clear Channel Entities are inadequate to fully pay all
costs, Expenses or other items to the full extent that Indemnitee is entitled to
indemnification or other payment hereunder.

 

11. Employment Rights; Successors; Third Party Beneficiaries.

 

  a. This Agreement shall not be deemed an employment contract between the Clear
Channel Companies and Indemnitee. This Agreement shall continue in force as
provided above after Indemnitee has ceased to serve as a director and/or officer
of the Clear Channel Companies.

 

  b. This Agreement shall be binding upon each of the Clear Channel Companies
and their successors and assigns and shall inure to the benefit of Indemnitee
and his heirs, executors and administrators.

 

  c. The Designating Stockholders are express third party beneficiaries of this
Agreement, are entitled to rely upon this Agreement, and may specifically
enforce the Clear Channel Companies’ obligations hereunder (including but not
limited to the obligations specified in Section 10 of this Agreement).

 

12.

Severability. If any provision or provisions of this Agreement shall be held to
be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the

 

7



--------------------------------------------------------------------------------

remaining provisions of this Agreement (including without limitation, each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; (b) such
provision or provisions shall be deemed reformed to the extent necessary to
conform to applicable law and to give the maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.

 

13. Exception to Right of Indemnification or Advancement of Expenses. Except as
provided in Section 7(a) of this Agreement or as may otherwise be agreed by any
Clear Channel Company, Indemnitee shall not be entitled to indemnification or
advancement of Expenses under this Agreement with respect to any Proceeding
brought by Indemnitee (other than a Proceeding by Indemnitee by way of defense
or to enforce his rights under this Agreement or under statute or other law
including any rights under Section 145 of the Delaware General Corporation Law),
unless the bringing of such Proceeding or making of such claim shall have been
approved by the Board of Directors of the applicable Clear Channel Company.

 

14. Definitions. For purposes of this Agreement:

 

  a. “Abrams Funds” means Abrams Capital Partners I, LP, Abrams Capital Partners
II. LP, Whitecrest Partners, LP, Abrams Capital International, Ltd. and Riva
Capital Partners, LP, and any other investment fund or related management
company or general partner that is an affiliate of any of the foregoing entities
or that is advised by the same investment adviser as any of the foregoing
entities or by an affiliate of such investment adviser.

 

  b. “Bain Entities” means Bain Capital Partners, LLC, a Delaware limited
liability company, Bain Capital (CC) IX, L.P., Bain Capital (CC) IX Offshore,
L.P., Bain Capital (CC) IX Coinvestment, L.P., Bain Capital (CC) IX Coinvestment
Offshore, L.P. and Bain Capital CC Investors, L.P., Bain Capital (CC) X, L.P.,
Bain Capital (CC) X Offshore, L.P., Bain Capital (CC) X Coinvestment, L.P., Bain
Capital (CC) X Coinvestment Offshore, L.P., and any other investment fund or
related management company or general partner that is an affiliate of any of the
foregoing entities or that is advised by the same investment adviser as any of
the foregoing entities or by an affiliate of such investment adviser.

 

  c. “Board of Directors” refers to the board of directors of the Company.

 

  d. “Certificate of Incorporation” means, with respect to any entity, (i) in
the case of the Company, its certificate of incorporation, (ii) in the case of
Opco, its articles of incorporation, and (iii) in the case of any other entity,
its certificate of incorporation, articles of incorporation or similar
constating document.

 

  e. “Clear Channel Entity” means any Clear Channel Company, any of their
respective subsidiaries and any other corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise with respect to which Indemnitee serves as a director, officer,
employee, partner, representative, fiduciary or agent, or in any similar
capacity, at the request of any Clear Channel Company

 

8



--------------------------------------------------------------------------------

  f. “Corporate Status” describes the status of a person in his or her capacity
as a director or officer of any of the Clear Channel Companies (including,
without limitation, one who serves at the request of any of the Clear Channel
Companies as a director, officer, employee, fiduciary or agent of any Clear
Channel Entity).

 

  g. “Designating Stockholder” means any of the Sponsors and any HF Fund, in
each case so long as an individual designated (directly or indirectly) by the
Sponsors or any HF Fund, or any of their respective affiliates (as provided by
the Company’s Certificate of Incorporation, By-laws, Stockholders Agreement, the
HF Voting Agreement and the limited liability company agreement of Clear Channel
Capital IV, LLC), serves as a director of any Clear Channel Entity and shall
also be deemed to include any Abrams Fund for so long as David Abrams serves as
a director of any Clear Channel Entity.

 

  h. “Expenses” shall mean all reasonable costs, fees and expenses and shall
specifically include all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees and costs of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness, in, or
otherwise participating in, a Proceeding, including, but not limited to, the
premium for appeal bonds, attachment bonds or similar bonds and all interest,
assessments and other charges paid or payable in connection with or in respect
of any such Expenses.

 

  i. “HF Funds” means Highfields Capital I LP, a Delaware limited partnership,
Highfields Capital II LP, a Delaware limited partnership, Highfields Capital III
L.P., an exempted limited partnership organized under the laws of the Cayman
Islands, B.W.I., and Highfields Capital Management LP, a Delaware limited
partnership, and any other investment fund or related management company or
general partner that is an affiliate of any of the foregoing entities or that is
advised by the same investment adviser as any of the foregoing entities or by an
affiliate of such investment adviser.

 

  j. “HF Voting Agreement” means the Amended and Restated Voting Agreement dated
as of May 13, 2008 by and among the Company, the HF Funds and certain other
parties.

 

  k. “Proceeding” includes any actual, threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened, pending or
completed proceeding, whether brought by or in the right of any Clear Channel
Company or otherwise and whether civil, criminal, administrative or
investigative in nature, in which Indemnitee was, is, may be or will be involved
as a party, witness or otherwise, by reason of Indemnitee’s Corporate Status or
by reason of any action taken by him or of any inaction on his part while acting
as director or officer of any Clear Channel Entity (in each case whether or not
he is acting or serving in any such capacity or has such status at the time any
liability or expense is incurred for which indemnification or advancement of
Expenses can be provided under this Agreement).

 

9



--------------------------------------------------------------------------------

  l. “Sponsors” means, collectively, the Bain Entities and the THL Entities.

 

  m. “Stockholders Agreement” means the Stockholders Agreement dated as of
July __, 2008 by and among the Company and certain of its stockholders,
including Clear Channel Capital IV, LLC, Clear Channel Capital V, L.P. and
certain other stockholders.

 

  n. “Texas Acts” means the Business Corporation Act of the State of Texas and
the Business Organization Code of the State of Texas.

 

  o. “THL Entities” means THL Managers VI, LLC, a Delaware limited liability
company, Thomas H. Lee Equity Fund VI, L.P., Thomas H. Lee Parallel Fund VI,
L.P., Thomas H. Lee Parallel (DT) Fund VI, L.P. and THL Equity Fund VI Investors
(Clear Channel), L.P., and any other investment fund or related management
company or general partner that is an affiliate of any of the foregoing entities
or that is advised by the same investment adviser as any of the foregoing
entities or by an affiliate of such investment adviser.

 

15. Construction. Whenever required by the context, as used in this Agreement
the singular number shall include the plural, the plural shall include the
singular, and all words herein in any gender shall be deemed to include (as
appropriate) the masculine, feminine and neuter genders.

 

16. Reliance; Integration.

 

  a. The Clear Channel Companies expressly confirm and agree that they have
entered into this Agreement and assumed the obligations imposed on each of them
hereby in order to induce Indemnitee to serve as a director and/or officer of
the Clear Channel Companies, and the Clear Channel Companies acknowledge that
Indemnitee is relying upon this Agreement in serving as a director and/or
officer of the Clear Channel Companies.

 

  b. This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

 

17. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

 

18. Notice Mechanics. All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been direct, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

10



--------------------------------------------------------------------------------

 

a.

   If to Indemnitee to:              

 

             

 

             

 

             

 

              with a copy to:       Ropes & Gray LLP               One
International Place               Boston, MA 02110-2624               Attn:
David Chapin, Alfred Rose & Patrick Diaz  

b.

   If to any Clear Channel Company, to:            CC Media Holdings, Inc.     
      Clear Channel Communications, Inc.            200 East Basse Road        
   San Antonio, TX 78209            Attn: General Counsel         with a copy
to:       Ropes & Gray LLP               One International Place              
Boston, MA 02110-2624               Attn: David Chapin, Alfred Rose & Patrick
Diaz

or to such other address as may have been furnished (in the manner prescribed
above) as follows: (a) in the case of a change in address for notices to
Indemnitee, furnished by Indemnitee to the Company or Opco and (b) in the case
of a change in address for notices to any Clear Channel Company, furnished by
the Clear Channel Companies to Indemnitee.

 

19. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Clear Channel Companies, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for reasonably incurred Expenses, in connection with any claim
relating to an indemnifiable event under this Agreement, in such proportion as
is deemed fair and reasonable in light of all of the circumstances of such
Proceeding in order to reflect (i) the relative benefits received by the Clear
Channel Companies and Indemnitee as a result of the event(s) and/or
transaction(s) giving cause to such Proceeding; and/or (ii) the relative fault
of the Clear Channel Companies (and their other directors, officers, employees
and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

 

20.

Governing Law; Submission to Jurisdiction; Appointment of Agent for Service of
Process. This Agreement and the legal relations among the parties shall, to the
fullest extent permitted by law, be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Clear Channel Companies and

 

11



--------------------------------------------------------------------------------

 

Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the “Delaware Court”), and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) waive any objection to the laying of
venue of any such action or proceeding in the Delaware Court, and (iv) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or otherwise
inconvenient forum.

 

21. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.

[Remainder of Page Intentionally Blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

CC MEDIA HOLDINGS, INC. By:  

 

Name:   Title:   CLEAR CHANNEL COMMUNICATIONS, INC. By:  

 

Name:   Title:   INDEMNITEE:

 

Name:  

 

13